Case: 1:20-cr-00565-SO Doc #: 38 Filed: 03/17/21 1 of 6. PageID #: 224




                            UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION




UNITED STATES OF AMERICA,                )     Case No.: 1:20 CR 565
                                         )
      Plaintiff                          )     JUDGE SOLOMON OLIVER, JR.
                                         )
      v.                                 )
                                         )
CLEOPHUS THOMPSON,                       )
                                         )
      Defendant                          )     ORDER




      Currently pending before the court in the above-captioned case is Defendant Cleophus

Thompson=s (ADefendant@ or AThompson@) Motion to Reopen Detention Hearing (AMotion@)

(ECF No. 35). For the following reasons, the court denies the Motion.

                                    I.   BACKGROUND

      On September 24, 2020, a federal grand jury indicted Defendant on one count

of intent to distribute cocaine, in violation of 21 U.S.C. '' 841(a)(1) and

(b)(1)(C); one count of possession of a firearm in furtherance of a drug trafficking

offense, in violation of 18 U.S.C. ' 924(c)(1)(A)(I); and one count of possession

of a firearm under a disability, in violation of 18 U.S.C. '' 922(g)(1) and

924(a)(2). (ECF No. 3.) Defendant subsequently pled not guilty. After a detention
Case: 1:20-cr-00565-SO Doc #: 38 Filed: 03/17/21 2 of 6. PageID #: 225




hearing on October 6, 2020, the Magistrate Judge ordered him detained pending

trial. (ECF No. 18.)    Specifically, the Magistrate Judge found that, although

Defendant presented evidence sufficient to rebut the presumption of detention

under 18 U.S.C. ' 3142(e)(3), clear and convincing evidence established that

Defendant poses a risk to the community if released. On March 3, 2021, Defendant

filed this Motion (ECF No. 35), asking the court to reopen the detention hearing.

The United States filed a Response in Opposition (ECF No. 36) on March 4, 2021.

                               II. LAW AND ANALYSIS

A.    Reopening Detention Proceedings

      A court can reopen a detention hearing Aat any time before trial if the

judicial officer finds that information exists that was not known to the movant

at the time of the hearing and that has a material bearing on the issue whether

there are conditions of release that will reasonably assure the appearance of

such person as required and the safety of any other person and the community.@

18 U.S.C. ' 3142(f)(2). Here, Defendant identifies no newly discovered information

or change in circumstances that warrants reopening the detention proceedings.

In support of his Motion, Defendant first asserts that he learned through the

discovery process that his co-defendant admits responsibility for the drugs and

gun that give rise to the charges in this case. (Mot. at PageID #201B02, ECF No. 35).



                                        -2-
Case: 1:20-cr-00565-SO Doc #: 38 Filed: 03/17/21 3 of 6. PageID #: 226




But the Magistrate Judge heard similar information at the detention hearing, so

it is not new evidence. Moreover, the Government indicates that, despite the

co-Defendant purportedly accepting responsibility, there is substantial evidence

implicating Defendant in the alleged offensesCincluding DNA found on the firearm

and text messages consistent with drug trafficking. (Resp. at PageID #207B208,

ECF No. 36.) Second, Defendant contends that he suffers from myriad health issues

that require treatment and justify his release. (Mot. at PageID #202, ECF No. 35.)

But Defendant noticeably does not suggest this information is new, nor does he

attach any records to corroborate his claim. Because Defendant fails to present

any basis to reopen the detention proceedings under ' 3142(f)(2), the court denies

his Motion.




                                       -3-
Case: 1:20-cr-00565-SO Doc #: 38 Filed: 03/17/21 4 of 6. PageID #: 227




B.    Merits

      Even if the court were to reopen the detention proceedings, Defendant would

not be entitled to relief. Certain offenses carry a rebuttable presumption of

detention, meaning the court presumes the defendant is a flight risk and a danger

to the community. See 18 U.S.C. '' 3142(e)(2)B(3). To avoid detention, a defendant

facing such charges must present evidence to rebut the presumption. See United

States v. Stone, 608 F.3d 939, 945 (6th Cir. 2010). But even if the defendant

rebuts the presumption, 18 U.S.C. ' 3142(e) requires detention if the court finds

by clear and convincing evidence that no conditions of release will reasonably

assure the safety of the community, or if a preponderance of the evidence shows

that no conditions will reasonably assure the defendant=s appearance at future

proceedings. To determine whether suitable conditions of release exist, district

courts consider: (1) the nature and circumstances of the offense; (2) the weight

of the evidence against the defendant; (3) the history and characteristics of the

defendant, including their character, mental and physical condition, family and

community ties, employment status, financial resources, criminal history,

substance-abuse history, and probation or supervised release status; and (4) the

nature and seriousness of the danger posed to the community by the defendant=s

potential release. 18 U.S.C. ' 3142(g).



                                       -4-
Case: 1:20-cr-00565-SO Doc #: 38 Filed: 03/17/21 5 of 6. PageID #: 228




      Here, the Magistrate Judge ordered pretrial detention based on the weight

of evidence showing that Defendant poses a danger to the community; the long period

of incarceration he faces if convicted; his extensive prior criminal history;

his penchant for criminal activity while on probation, parole, or supervision;

his history of violence, use of weapons, and substance abuse; and his lack of

stable employment. (Order, ECF No. 18.) Given these factors, the Magistrate Judge

found by clear and convincing evidence that Defendant poses a risk to the community

if released. Therefore, the Magistrate ordered Defendant detained pending trial

despite finding that Defendant had rebutted the statutory presumption of detention

imposed by ' 3142(e)(3).

      After de novo review, this court agrees. First, the nature and circumstances

of the alleged offense include inherently dangerous controlled substances and

a firearm. 18 U.S.C. ' 3142(g)(1). Second, the evidence of dangerousness is quite

strong. 18 U.S.C. ' 3142(g)(2). As the Government correctly notes, this factor

considers evidence of dangerousness, not evidence regarding the ultimate question

of Defendant=s guilt. (Resp. at PageID #207, ECF No. 36 (citing Stone, 608 F.3d

at 948).) Given Defendant=s lengthy criminal history, which includes assault,

firearm offenses, and numerous drug crimes, some of which were committed while

Defendant was on parole or otherwise under supervision, the second factor supports


                                       -5-
Case: 1:20-cr-00565-SO Doc #: 38 Filed: 03/17/21 6 of 6. PageID #: 229




detention. (See id. at PageID #208B14.) The third and fourth factors similarly

support detention. As the discussion above makes clear, Defendant=s history and

characteristics suggest he is a danger to the community, 18 U.S.C. ' 3142(g)(3),

and the nature and seriousness of that danger weighs strongly against release,

18 U.S.C. ' 3142(g)(4). Consequently, the record shows that pretrial detention

is necessary.

                                   III.   CONCLUSION

      For the foregoing reasons, the court denies Defendant=s Motion (ECF No. 35).

      IT IS SO ORDERED.


                                                 /s/      SOLOMON        OLIVER,     JR.

                                                 UNITED STATES DISTRICT JUDGE


March 17, 2021




                                           -6-
